Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 22, 24, 25, 27, 28, 31, and 37-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/10/2021is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. §121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. James Corcoran, on 1/9/2022.
The application has been amended as follows: 
The claim set was replaced in its entirety with the following:

22.	A compound having the formula (II)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(II)

a tautomer thereof, or a pharmaceutically acceptable salt of said compound or tautomer, wherein:
R1, R3, R4 and R8 each represent a hydrogen atom;
R2 and R5 each independently represent a hydrogen atom or optionally substituted C1-C3 alkyl; wherein the optional substituents of alkyl are selected from C1-C3 alkoxy, fluorine, hydroxyl and cyano;
Y represents a covalent bond;
R12 is a 5 to 6-membered monocyclic, or a 9 to 10-membered bicyclic, heteroaryl ring, which comprises 1, 2 or 3 heteroatoms independently selected from nitrogen, oxygen and sulfur, which is substituted with one -Q1-(R13)p, wherein: 
p is 0 or 1;
Q1 is selected from halogen, cyano, oxo, a covalent bond, C1-C6 alkoxy and C1-C6 alkyl, wherein the alkyl and alkoxy are optionally substituted with fluorine;
when p is 1, R13 represents a 5 to 6-membered monocyclic, or a 9 to 10-membered bicyclic, heteroaryl or heterocyclyl ring, which comprises 1, 2 or 3 heteroatoms selected from nitrogen, oxygen and sulfur; or R13 represents phenyl;
13 is optionally substituted with one or more substituents selected from halogen, C1-C6 haloalkyl, C1-C6 alkoxy, C1-C6 haloalkoxy, C1-C6 alkyl, oxo, cyano, -Q2-R17, -Q2-COR17, Q2-CONR17R18 and -Q2-CO2R17;
Q2 represents a covalent bond; and 
R17 and R18 each independently represent hydrogen or C1-C6 alkyl.
23 (canceled)
24.	The compound according to claim 22, wherein the ring of R12 is selected from the group consisting of thiazolyl, pyridinyl, isoxazolyl, oxazolyl, imidazolyl, pyrazolyl, pyridazinyl, pyrimidinyl, indolyl, benzimidazolyl, quinolinyl, indazolyl, pyrazolopyridinyl, imidazopyridinyl, indolinyl, benzomorpholinyl and pyrrolopyridinyl. 

25.	The compound according to claim 22, wherein the ring of R13 is selected from phenyl, pyridinyl, pyrazolyl, imidazolyl, isoxazolyl, morpholinyl, piperdinyl, piperazinyl, quinolinyl, pyrrolidinyl, benzopyrazolyl, isoindolinyl, tetrahydroquinolinyl, homopiperazinyl, pyrimidinyl, imidazopyrimidinyl, imidazopyridinyl, indazolyl, pyrrolopyridinyl, isoxazolyl, benzoimidazolyl, pyridazinyl, pyrazolopyrimidinyl, pyrrolopyrimidinyl, dihydroisoquinolinyl, and imidazopyrazinyl. 

26 (canceled)

27.	The compound according to claim 22, wherein Q1 is selected from fluorine, chlorine, cyano, oxo, methyl, butyl, CF3, methoxy, OCF3 and a covalent bond.

28.	The compound according to claim 22, wherein R13 is unsubstituted or substituted with a substituent selected from fluorine, chlorine, cyano, methyl, CF3, ethyl and methoxy.
29 (canceled)
30. (canceled)


32.	A method for treating a condition involving mitochondrial dysfunction, comprising the step of administering an effective amount of a compound according to claim 22, a tautomer thereof, or a pharmaceutically acceptable salt of said compound or tautomer, to a patient in need thereof.

33.	A method according to claim 32, wherein the condition involving mitochondrial dysfunction is selected from a neurodegenerative disease; mitochondrial encephalopathy, lactic acidosis and stroke-like episodes syndrome; Leber's hereditary optic neuropathy; cancer; neuropathy, ataxia, retinitis pigmentosa-maternally inherited Leigh syndrome; Danon disease; diabetes; metabolic disorders; ischemic heart disease leading to myocardial infarction; psychiatric diseases; schizophrenia; multiple sulfatase deficiency; mucolipidosis II; mucolipidosis III; mucolipidosis IV; GMl-gangliosidosis; neuronal ceroid-lipofuscinoses; Alpers disease; Barth syndrome; beta-oxidation defects; carnitine-acyl-carnitine deficiency; carnitine deficiency; creatine deficiency syndromes; co-enzyme Q10 deficiency; complex I deficiency; complex II deficiency; complex III deficiency; complex IV deficiency; complex V deficiency; COX deficiency; chronic progressive external ophthalmoplegia syndrome; CPT I deficiency; CPT II deficiency; glutaric aciduria type II; Kearns-Sayre syndrome; lactic acidosis; long-chain acyl-CoA dehydrogenase deficiency; Leigh disease or syndrome; lethal infantile cardiomyopathy; Luft disease; glutaric aciduria type II; medium-chain acyl-CoA dehydrogenase deficiency; myoclonic epilepsy and ragged-red fiber syndrome; mitochondrial cytopathy; mitochondrial recessive ataxia syndrome; mitochondrial DNA depletion syndrome; myoneurogastrointestinal disorder and encephalopathy; Pearson syndrome; pyruvate dehydrogenase deficiency; pyruvate carboxylase deficiency; POLG mutations; medium/short-chain 3-hydroxyacyl-CoA dehydrogenase deficiency; and very long-chain acyl-CoA dehydrogenase deficiency.

34.	A method according to claim 33, wherein the neurodegenerative disease is selected from Parkinson’s disease, Alzheimer’s disease, amyotrophic lateral sclerosis, Huntington’s disease, ischemia, stroke, dementia with Lewy bodies, and frontotemporal dementia; and Parkinson’s 

35.	A method for treating cancer, comprising the step of administering an effective amount of a compound according to claim 22, a tautomer thereof, or a pharmaceutically acceptable salt of said compound or tautomer, to a patient in need thereof.

36.	A method according to claim 35, wherein the cancer is selected from breast, ovarian, prostate, lung, kidney, gastric, colon, testicular, head and neck, pancreas, brain, melanoma, bone or other cancers of tissue organs and cancers of the blood cells, lymphomas, leukaemias,  multiple myeloma, colorectal cancer, and non-small cell lung carcinoma; cancer where apoptotic pathways are dysregulated; and cancer where proteins of the BCL-2 family are mutated, or over- or under- expressed.
37.	The compound according to claim 22, wherein R2 and R5 each independently represent a hydrogen atom or C1-C3 alkyl.
38.	The compound according to claim 22, wherein R2 represents a hydrogen atom.
39.	The compound according to claim 22, wherein R5 represents a hydrogen atom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622